DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended regarding such “a detector circuit configured to detect an audio stream to output an enable signal & a circuit configured to start outputting audio data corresponding to a channel in the audio stream to be a first signal according to the enable signal” has been analyzed and rejected over new ground of rejection.

The applicant is basically claiming “a detector unit to detect stream and provide an enable/activating signal for another circuit to output the corresponding signal accordingly”. 

Allowable Subject Matter
Claim(s) 4-7, 11-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over simileysky et al. (US 10, 861, 462) and Amarilio et al. (US 10, 437, 552 B2).

Claim 1, simileysky et al. disclosed of an audio processing chip, comprising: a detector circuit configured to detect an audio stream to output an enable signal (fig.2 (213/214); col.5 line 15-35); a circuit configured to start outputting audio data corresponding to a channel in the audio stream to be a first signal according to the enable signal (fig.2 (240/248); col.5 line 34-45); and an adjustment circuitry configured to process the first signal, in order to generate an output signal and transmit the output signal to a speaker (col.9 line 5-40; col.3 line 55-67).  

	Nonetheless, Simileysky lacked of the circuit as being a first-in-first-out circuit. Nonetheless, the prior art as in amarillio et al. disclose of such a first-in-first-out circuit (fig.2A (30);  col.4 line 5-25). Thus, one of the ordinary skills in the art could have modified the noted circuitry as mentioned by substituting such general circuitry for the first-in-first-out circuit so as to stored data stream for later retrieval. 

2. (Original) The audio processing chip of claim 1, wherein the detector circuit is configured to output the enable signal when the detector circuit detects a non-zero data value in the audio stream (fig.2 (213); col.5 line 15-25).

3. (Original) The audio processing chip of claim 1, wherein the detector circuit is a digital audio detector circuit (col.4 line 55-67).  

Claim 9, the prior art disclose of a multichannel system comprising:  a first audio signal processing chip configured to process first audio data in an audio stream, in order to generate a first output signal (fig.2 (110); col.4 line 15-26); wherein the first audio signal processing chip comprises: a detector circuit configured to detect the audio stream to output an enable signal (fig.2 (213/214); col.5 line 15-35); a circuit configured to start outputting a corresponding one of the first audio data and the second audio data to be a first signal according to the enable signal (fig.2 (240/248); col.5 line 34-45); and an adjustment circuitry configured to process the first signal, in order to generate a corresponding one of a first output signal and a second output signal (col.9 line 5-40; col.3 line 55-67).  

	Nonetheless, Simileysky lacked of the circuit as being a first-in-first-out circuit. Nonetheless, the prior art as in amarillio et al. disclose of such a first-in-first-out circuit (fig.2A (30);  col.4 line 5-25). Thus, one of the ordinary skills in the art could have modified the noted circuitry as mentioned by substituting such general circuitry for the first-in-first-out circuit so as to stored data stream for later retrieval. 

	However, the art never specify of multiple chips including a second audio signal processing chip configured to process second audio data in an audio stream, in order to generate a second output signal, wherein each of the first audio signal processing chip and the second audio signal processing chip comprising the detector and adjustment circuitry and first in first out circuitry, but one of the ordinary skills in the art could have modify the first audio signal chip as noted by implementing numerous of such chips including such multiple chips including a second audio signal processing chip configured to process second audio data in an audio stream, in order to generate a second output signal, wherein each of the first audio signal processing chip and the second audio signal processing chip comprising the detector and adjustment circuitry and first in first out circuitry as per engineering preference for speech recognition of various streams signals with power conservation.

10. (Original) The multichannel system of claim 9, wherein the detector circuit is configured to output the enable signal when the detector circuit detects a non-zero data value in the audio stream (fig.2 (213); col.5 line 15-25).  

13. (Original) The multichannel system of claim 9, wherein the detector circuit is a digital audio detector circuit (col.4 line 55-67).   

14. (Original) The multichannel system of claim 9, wherein the detector circuit is a counter circuit (col.5 line 15-30).  

Claim 16, the art disclose of an audio signal processing method, comprising: detecting an audio stream to output an enable signal (fig.2 (213/214); col.5 line 15-35); starting, by a circuit, outputting audio data in the audio stream to be a first signal according to the enable signal (fig.2 (240/248); col.5 line 34-45); and processing the first signal to generate an output signal and transmit the output signal to a speaker (col.9 line 5-40; col.3 line 55-67).    

	Nonetheless, Simileysky lacked of the circuit as being a first-in-first-out circuit. Nonetheless, the prior art as in amarillio et al. disclose of such a first-in-first-out circuit (fig.2A (30);  col.4 line 5-25). Thus, one of the ordinary skills in the art could have modified the noted circuitry as mentioned by substituting such general circuitry for the first-in-first-out circuit so as to stored data stream for later retrieval. 

17. (Original) The audio signal processing method of claim 16, wherein detecting the audio stream to output the enable signal comprises: outputting the enable signal when a non-zero data value in the audio stream is detected (fig.2 (213); col.5 line 15-25).  


Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over simileysky et al. (US 10, 861, 462) and Amarilio et al. (US 10, 437, 552 B2) and Eid et al. (US 7,451,006 B2).

Claim 8. (Original) The audio processing chip of claim 1, although none of the prior art disclose of wherein the adjustment circuitry comprises: a digital signal processor circuit configured to adjust a volume and sound effect of the first signal, in order to generate a second signal; a filter circuit configured to filter the second signal, in order to generate a third signal; a digital to analog converter circuit configured to convert the third signal to be a fourth signal; and an amplifier circuit configured to amplify the fourth signal, in order to generate the output signal.  

	However, having such adjustment circuitry which comprise: a digital signal processor circuit configured to adjust a volume and sound effect of the first signal, in order to generate a second signal; a filter circuit configured to filter the second signal, in order to generate a third signal; a digital to analog converter circuit configured to convert the third signal to be a fourth signal; and an amplifier circuit configured to amplify the fourth signal, in order to generate the output signal is noted in eid et al. (fig.2 (264-284); col.6 line 30-45). Thus, one of the ordinary skills in the art could have modified the art by adding the noted a digital signal processor circuit configured to adjust a volume and sound effect of the first signal, in order to generate a second signal; a filter circuit configured to filter the second signal, in order to generate a third signal; a digital to analog converter circuit configured to convert the third signal to be a fourth signal; and an amplifier circuit configured to amplify the fourth signal, in order to generate the output signal so as to reduce the speaker distortion to designated level. 

The claim(s) 15 which in substance disclose the same feature as in claim(s) 8 has been analyzed and rejected accordingly. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654